



neenahloga.jpg [neenahloga.jpg]




    












    




NEENAH
EXECUTIVE SEVERANCE PLAN


(As Amended and Restated Effective April 1, 2017)


















THIS DOCUMENT CONSTITUTES THE OFFICIAL PLAN DOCUMENT AS
WELL AS THE SUMMARY PLAN DESCRIPTION OF THIS PLAN.




    

--------------------------------------------------------------------------------




NEENAH
EXECUTIVE SEVERANCE PLAN


TABLE OF CONTENTS
Page






ARTICLE I
ESTABLISHMENT AND PURPOSE OF THE PLAN
1
1.1


Amendment and Restatement of the Plan
1
1.2


Background
1
1.3


Purpose of Plan
1
1.4


Type of Plan
1
1.5


Effective Date
1
ARTICLE II
DEFINITIONS
2
2.1


Accounting Firm
2
2.3


Affiliate
2
1.2


Base Salary
2
2.4


Board
2
2.5


Cause
2
2.6


Change of Control
3
2.7


Code
4
2.8


Committee
4
2.9


Company
4
2.1


Eligible Employee
5
2.1


Equity Plan
5
2.1


Excise Tax
5
2.1


Good Reason
5
2.2


Net After-Tax Receipt
7
2.2


Parachute Value
7
2.2


Participant
7
2.2


Participation Agreement
7
2.2


Payment
7
2.2


Plan Year
7
2.2


Qualified Termination of Employment
7
2.2


Reduced Amount
7
2.2


Safe Harbor Amount
7
2.3


Section 16 Officer
8
2.3


Separation Payment
8
2.3


Severance Period
8
2.3


Tier
8
2.3


Value
8
ARTICLE III
PARTICIPATION
8
3.1


Participation
8
ARTICLE IV
TERMINATION OF EMPLOYMENT OF PARTICIPANTS
9
4.1


Termination of Employment of Participants
9
ARTICLE V
PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT
9
5.1


Cash Separation Payment
9
5.2


Accelerated Vesting
11
5.3


Outplacement Services
11
ARTICLE VI
CERTAIN REDUCTION OF PAYMENTS BY THE COMPANY
12
6.1


Determination of Need for Reduction
12
6.2


Reduced Payments
13





EXECUTIVE SEVERANCE PLAN (2017)    Page i

--------------------------------------------------------------------------------





ARTICLE VII
RELEASE AND RESTRICTIVE COVENANTS
14
ARTICLE VIII
OTHER TERMS AND CONDITIONS
14
ARTICLE IX
NONASSIGNABILITY
15
ARTICLE X
UNFUNDED PLAN
15
ARTICLE XI
MITIGATION AND SETTLEMENT OF CLAIMS
15
12.1


No Duty to Mitigate
15
12.2


Full Settlement
15
ARTICLE XII
TERMINATION AND AMENDMENT OF THIS PLAN
16
ARTICLE XIII
SUCCESSORS
16
ARTICLE XIV
CLAIMS PROCEDURES
16
15.1


Claims Procedure
16
15.2


Notice of Denial
17
15.3


Right to Review
17
15.4


Application for Review
17
15.5


Hearing
17
15.6


Notice of Hearing
17
15.7


Counsel
18
15.8


Decision on Review
18
15.9


Filing a Claim
18









EXECUTIVE SEVERANCE PLAN (2017)        Page ii

--------------------------------------------------------------------------------






NEENAH
EXECUTIVE SEVERANCE PLAN








EXECUTIVE SEVERANCE PLAN (2017)    

--------------------------------------------------------------------------------






ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN

1.1
Amendment and Restatement of the Plan. Neenah Paper, Inc. (the “Company”) hereby
amends and restates this severance plan for its Eligible Employees, to be known
as the Neenah Executive Severance Plan (formerly known as the Neenah Paper
Executive Severance Plan) (the “Plan”), as set forth in this document.


1.2
Background. The Plan was originally established effective December 1, 2004, was
last amended and restated as of January 1, 2009 and has been amended once since
such date. The Plan is now amended and restated into its current form effective
April 1, 2017.


1.3
Purpose of Plan. The purpose of this Plan is to provide temporary income
replacement to Eligible Employees who are involuntarily terminated by the
Company and to assure the Company that it will have the continued dedication of,
and the availability of objective advice and counsel from, key executives of the
Company notwithstanding the possibility, threat, or occurrence of a change of
control of the Company. In the event the Company receives any proposal from a
third person concerning a possible business combination with the Company, or
acquisition of the Company’s equity securities, or otherwise considers or
pursues a transaction that could lead to a change of control, the Board of
Directors of the Company believes it imperative that the Company and the Board
be able to rely upon key executives to continue in their positions and be
available for advice, if requested, without concern that those individuals might
be distracted by the personal uncertainties and risks created by such a
possibility. Should the Company receive or consider any such proposal or
transaction, in addition to their regular duties, such key executives may be
called upon to assist in the assessment of the proposal or transaction, to
advise management and the Board as to whether the proposal or transaction would
be in the best interest of the Company and its stockholders, and to take such
other actions as the Board might determine to be appropriate.


1.4
Type of Plan. This Plan is intended to be an employee welfare benefit plan for
severance benefits within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended.


1.5
Effective Date. The effective date of this amendment and restatement is April 1,
2017. The original effective date of the Plan is December 1, 2004.




ARTICLE II

DEFINITIONS
As used in this Plan, the following terms shall have the following respective
meanings:

2.1
Accounting Firm. Deloitte & Touche LLP or such other certified public accounting
firm designated by the Company.

2.2
Affiliate. The Company and any company, person, or organization which, on the
date of determination, (A) is a member of a controlled group of corporations (as
defined in Code section 414(b)) which includes the Company; (B) is a trade or
business (whether or not incorporated) which controls, is controlled by or is
under common control with (within the meaning of Code section 414(c)) the
Company; (C) is a member of an affiliated service group (as defined in Code
section 414(m)) which includes the Company; or (D) is otherwise required to be
aggregated with the Company pursuant to Code section 414(o) and regulations
promulgated thereunder.

2.3
Base Salary. The base salary of an Eligible Employee at his or her stated rate
on his or her Qualified Termination of Employment without regard to any
reduction prior to the Qualified Termination of Employment that was the basis
for a Good Reason resignation. Base Salary does not include overtime pay or
other remuneration. The method of determining an Eligible Employee’s Base Salary
shall be determined by the Plan Administrative Committee in the event of any
question related to Base Salary.


2.4
Board. The Board of Directors of the Company.


2.5
Cause. A Participant engaging in any of the following activities:

(A)
Willful failure to perform his duties and responsibilities;

(B)
Embezzlement, fraud, or misappropriation against or with respect to the Company,
its Affiliates and/or their assets;

(C)
Conviction of a felony charge or a plea of guilty or nolo contendre to a felony
charge under State or Federal law or discovery by the Employer of such a
conviction or plea that occurred within the last ten (10) years and was not
previously disclosed to the Employer;

(D)
Reporting to work under the influence of or while possessing in his body or
person illegal drugs or other intoxicants in any amount consistent with a
Company or Affiliate policy;

(E)
Reporting to work or performing work legally impaired by alcohol or under the
influence of drugs or other intoxicants, including failure or refusal to take a
test as required by a Company or Affiliate policy; provided, however, the
Employee can use over the counter or prescription drugs according to the
direction for use for such medication provided that the Employee is able to
safely and effectively perform his job;

(F)
Unlawful trading in the securities of any corporation (including the Company)
based on information gained as a result of the Participant’s performance of
services for the Company or an Affiliate;

(G)
Violation of any of the corporate policies, work rules or standards of the
Company or an Affiliate, including but not limited to the Code of Conduct,
sexual harassment policy and insider trading policy, or violation of any
applicable statute, regulation, or rule, or provision of any applicable code of
professional ethics; or

(H)
Willful disclosure to unauthorized persons of confidential information or trade
secrets of the Company or an Affiliate, other than reporting any violation, or
suspected violation, of any State or Federal law to the appropriate governmental
agency, including, without limitation, reporting any violation of any securities
laws to the Securities and Exchange Commission or disclosure in the context of
an investigation or proceeding conducted by any government agency against the
Company or any Affiliate, including, without limitation, for retaliation for
reporting any violation, or suspected violation, of any State or Federal law.


2.6
Change of Control. Any of the following events:

(A)
Acquisition of Substantial Percentage. The acquisition by any Person of
beneficial ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section, the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition by a Person who on December 1, 2004 is the beneficial owner of
thirty percent (30%) or more of the Outstanding Company Voting Securities, (ii)
any acquisition directly from the Company, including without limitation, a
public offering of securities, (iii) any acquisition by the Company, (iv) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates, or (v) any acquisition by
any corporation pursuant to a transaction which complies with subparagraphs (i),
(ii), and (iii) of Section 2.6(C) hereof;

(B)
Change in Majority of Board Members. During any period of two consecutive years,
individuals who at the beginning of such period constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

(C)
Reorganization, Merger or Consolidation. Consummation of a reorganization,
merger, or consolidation to which the Company is a party or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the beneficial owners of Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of directors of the
Company resulting from the Business Combination (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Affiliates) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; and (ii) no Person (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of





EXECUTIVE SEVERANCE PLAN (2017)    Page 2

--------------------------------------------------------------------------------





the Successor Entity, except to the extent that such ownership existed prior to
the Business Combination; and (iii) at least a majority of the members of the
board of directors of the Successor Entity were members of the Incumbent Board
(including persons deemed to be members of the Incumbent Board by reason of the
proviso to paragraph (B) of this Section) at the time of the execution of the
initial Participation Agreement or of the action of the Board providing for such
Business Combination; or
(D)
Liquidation or Dissolution. Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.


2.7
Code. The Internal Revenue Code of 1986, as amended from time to time, and as
construed and interpreted by valid regulations or rulings issued thereunder.


2.8
Committee. The Compensation Committee of the Board.


2.9
Company. Neenah Paper, Inc., a Delaware corporation.


2.10
Eligible Employee. Those key employees of the Company and its Affiliates who are
from time to time designated by the Chief Executive Officer as eligible to
participate in the Plan. Notwithstanding the above, the Committee may approve
criteria for the Chief Executive Officer to use for eligibility purposes of the
Plan and shall have the sole authority to approve participation in the Plan by
Section 16 Officers of the Company. The current list of Eligible Employees as of
the effective date of this amendment and restatement of the Plan is set forth in
Exhibit A attached hereto. If an Eligible Employee incurs a termination of
employment that is not a Qualified Termination of Employment, the individual
will cease to be an Eligible Employee. The Company may update Exhibit A at any
time to reflect the then current Eligible Employees, without formally amending
the Plan.


2.11
Equity Plan. The Neenah Paper, Inc. Amended and Restated 2004 Omnibus Stock and
Incentive Compensation Plan, and any successor or additional plans under which a
Participant receives stock options, restricted stock, or other equity-based
compensation.





EXECUTIVE SEVERANCE PLAN (2017)    Page 3

--------------------------------------------------------------------------------






2.12
Excise Tax. The excise tax imposed by Code Section 4999, together with any
interest or penalties imposed with respect to such excise tax.


2.13
Good Reason. Any of the following:

(A)
the assignment to the Participant of any duties diminishing the Participant’s
position as an employee or officer of the Company or a substantial adverse
alteration in the nature of the Participant’s responsibilities and position from
those in effect immediately prior to the Change of Control, other than any such
alteration primarily attributable to the fact that the Company is no longer a
public company;

(B)
a reduction by the Company of the Participant’s annual base salary by five
percent (5%) or more as in effect immediately prior to the Change of Control,
except for across-the-board salary reductions similarly affecting all Eligible
Employees;

(C)
without the express written agreement of the Participant, any assignment or
change in duties that would require the relocation of the Participant’s work
place to a location that is more than fifty (50) miles from the Participant’s
work place immediately prior to a Change of Control of the Company; provided
however, the relocation of the Participant’s work place must also increase the
regular commute distance between the Participant’s residence and work place by
more than fifty (50) miles (one-way).

(D)
the failure of the Company to pay any portion of the Participant’s current
compensation that is due and payable;

(E)
the failure of the Company to continue in effect, or continue the Participant’s
participation in, any compensation plan in which the Participant participates
immediately prior to the Change of Control which is material to the
Participant’s total compensation and such failure diminishes the Participant’s
total compensation (including but not limited to the Company’s stock option,
incentive compensation, and bonus plans);

(F)
the failure by the Company to continue to provide the Participant with benefits
in the aggregate at least as favorable to those enjoyed by the Participant under
any of the Company’s pension, life insurance, medical, health and accident, or
disability plans, or other fringe benefit plans or arrangements, in which the
Participant was participating at the time of the Change of Control, the taking
of any action by the Company which would directly or indirectly materially
reduce such benefits and fringe benefits in the aggregate, or the failure by the
Company to provide the Participant with the number of paid vacation days to
which the Participant is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change of Control;

(G)
the failure by the Company to continue to cover the Participant in defined
benefit pension plans (tax-qualified and non-qualified) with benefit formulas at
least as favorable in the aggregate to the Participant to those under the
Company’s defined benefit pension plans (both tax-qualified and non-qualified)
in which the Participant was participating at the time of the Change of Control,
if any, or the taking of any action by the Company which would directly or
indirectly materially reduce the future accrual of benefits in the aggregate
under such plans; or

(H)
the failure by the Company to continue to cover the Participant in a
tax-qualified defined benefit pension plan with a benefit formula at least as
favorable to the Participant to that under the Company’s tax-qualified defined
benefit pension plan in which the Participant was participating at the time of
the Change of Control, if any, or the taking of any action by the Company which
would directly or indirectly materially reduce the future accrual of benefits
under such plan, except, in either case, to the extent required by a change in
the laws applicable to such plan.

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. However, to terminate employment for Good Reason, (1) the
Participant must give the Company a notice setting forth the circumstances of
the act or failure to act alleged to constitute Good Reason within 30 days after
the Participant first has actual notice of such act or failure, and stating that
the Participant has determined that such act or failure constitutes “Good
Reason” hereunder, (2) the Company must fail to correct such act or failure
within 30 days after it receives such notice from the Participant, and (3) the
Participant must actually terminate his or her employment during the period of
30 days beginning 30 days after the Company receives such notice.

2.14
Net After-Tax Receipt. The Value of a Payment, net of all taxes imposed on a
Participant with respect thereto, including, without limitation, under Code
Sections 1 and 4999.


2.15
Parachute Value. With respect to a Payment, the present value as of the date of
the Change of Control for purposes of Code Section 280G of the portion of such
Payment that constitutes a “parachute payment” under Code Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.


2.16
Participant. An Eligible Employee who is a party to a Participation Agreement
which has not been terminated in accordance with the terms of this Plan.


2.17
Participation Agreement. An agreement to participate in the Plan in
substantially the form shown as Exhibit B hereto.


2.18
Payment. Any payment or distribution in the nature of compensation (within the
meaning of Code Section 280G(b)(2)) to or for the benefit of a Participant,
whether paid or payable pursuant to this Plan or otherwise.


2.19
Plan Year. The calendar year.


2.20
Qualified Termination of Employment. A Participant’s “separation from service”
within the meaning of Code Section 409A that is also a complete cessation of the
Participant’s status as a common law employee of the Company and all its
Affiliates and that occurs either (A) involuntarily by the Company without Cause
or (B) by the Participant for Good Reason within two (2) years following a
Change of Control.

A transfer of employment for administrative purposes among the Company and its
Affiliates shall not be deemed a Qualified Termination of Employment, but if
such a transfer occurs within the two (2) year period following a Change of
Control and results in the occurrence of Good Reason, the affected Participant
shall have the right to terminate employment for Good Reason and such
termination shall be a Qualified Termination of Employment.

2.21
Reduced Amount. With respect to a Participant, the greatest aggregate amount of
Separation Payments which (a) is less than the sum of all Separation Payments
and (b) results in aggregate Net After-Tax Receipts which are equal to or
greater than the Net After-Tax Receipts which would result if the Participant
were paid the sum of all Separation Payments.


2.22
Safe Harbor Amount. The amount that is equal to 2.99 multiplied by a
Participant’s “base amount” as such term is defined in Code Section 280G.


2.23
Section 16 Officer    . An Eligible Employee who is designated by the Board as
an “officer” of the Company for the purposes of Section 16 of the Securities
Exchange Act of 1934.


2.24
Separation Payment. With respect to a Participant, a Payment paid or payable to
the Participant pursuant to this Plan (disregarding Article VI of this Plan).


2.25
Severance Period. The period of two (2) years beginning on the date of the
Qualified Termination of Employment.


2.26
Tier. The schedule of benefit levels Participants will receive upon a Qualified
Termination of Employment. The Plan includes Tier 1, Tier 2 and Tier 3 with
respective benefits as provided for in Article V of this Plan. The Chief
Executive Officer has the authority to designate Participants who are not
Section 16 Officers as receiving benefits under either Tier 2 or Tier 3. The
Committee shall have the sole authority to designate Participants as receiving
benefits under Tier 1 and to designate the Tier of any Section 16 Officer. The
Tiers in which Participants benefit under is as set forth in Exhibit A attached
hereto. The Company may update Exhibit A at any time without formally amending
the Plan.


2.27
Value. With respect to a Payment, the economic present value of a Payment as of
the date of the Change of Control for purposes of Code Section 280G, as
determined by the Accounting Firm using the discount rate required by Code
Section 280G(d)(4).


ARTICLE III

PARTICIPATION

3.1
Participation. Upon designation as an Eligible Employee, the Executive shall be
offered a Participation Agreement and upon execution and delivery thereof by the
Eligible Employee evidencing such Eligible Employee’s agreement not to
voluntarily leave the employ of the Company and its Affiliates and to continue
to render services during the period of any threatened Change of Control of the
Company, such Eligible Employee shall become a Participant in the Plan. A
Participant shall cease to be a Participant in the Plan upon the termination of
the Participant’s Participation Agreement, the termination of the Plan, the
termination of the Participant’s employment (other than due to a Qualified
Termination of Employment), or payment of all amounts due hereunder.


ARTICLE IV

TERMINATION OF EMPLOYMENT OF PARTICIPANTS

4.1
Termination of Employment of Participants. Nothing in this Plan shall be deemed
to entitle a Participant to continued employment with the Company and its
Affiliates and the rights of the Company to terminate the employment of a
Participant shall continue as fully as though this Plan were not in effect,
provided that any Qualified Termination of Employment shall entitle the
Participant to the benefits herein provided. In addition, nothing in this Plan
shall be deemed to entitle a Participant under this Plan to any rights, or to
payments under this Plan, with respect to any plan in which the Participant was
not a participant prior to a Qualified Termination of Employment.


ARTICLE V

PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT

5.1
Cash Separation Payment. Subject to Articles VI and VII hereof, in the event of
a Participant’s Qualified Termination of Employment, a lump sum cash Separation
Payment shall be made to such Participant as compensation for services rendered,
in an amount (subject to any applicable payroll or other taxes required to be
withheld) equal to the sum of the amounts specified in subsections (A) or (B)
below. Such payment will be made as soon as practicable (subject to Article
VII), but in no event later than the fifteenth (15th) day of the third (3rd)
month following the end of the calendar year in which the Qualified Termination
of Employment occurs.

(A)
Regular Separation Payment. If a Participant experiences a Qualified Termination
of Employment that does not occur within two (2) years following a Change in
Control, the Participant will be paid an amount depending on the Participant’s
Tier. The amount will be equal to:

(i)
for a Tier 1 Participant, one and one-half (1.5) times the Participant’s Base
Salary; and

(ii)
for a Tier 2 or Tier 3 Participant, one (1) times the Participant’s Base Salary.

(B)
Change of Control Separation Payment. If a Participant experiences a Qualified
Termination of Employment occurring within two years following a Change of
Control, the Participant will receive a payment equal to the sum of (i) through
(v) below.

(i)
Base Salary Amount. An amount equal to: (a) for a Tier 1 Participant, two (2)
times the Participant’s Base Salary; (b) for a Tier 2 Participant, one and
one-half (1.5) times the Participant’s Base Salary; and (c) for a Tier 3
Participant, one (1) times the Participant’s Base Salary.

(ii)
Bonus Amounts. An amount equal to the amount of the annual bonus under the
Company’s Management Incentive Plan (or any successor plan adopted by the
Company) that Participant has earned through the date of the Change in Control
or, if higher, immediately before the Qualified Termination of Employment.
Additionally, a Tier 1 or Tier 2 Participant will receive an additional lump sum
amount equal to two (2) times the Participant’s target bonus in the year a
Qualified Termination of Employment occurred.

(iii)
Neenah Paper Supplemental Retirement Contribution Plan. An amount will be paid
to a Tier 1 or Tier 2 Participant equal to (a) in the case of such a Participant
who is receiving “Retirement Contributions” under the Neenah Paper 401(k)
Retirement Plan (or any successor or additional plan), the Participant’s annual
contributions payable by the Company or an Affiliate as “Retirement
Contributions” under the Neenah Paper 401(k) Retirement Plan (or any successor
or additional plans) and the Neenah Paper Supplemental Retirement Contribution
Plan (or any successor or additional plans) (collectively, the “Non-Elective
Contributions”) to which the Participant would have been entitled if he had
remained employed by the Company for the Severance Period and earned as
compensation the amount set forth in Section 5.1(B)(i) ratably over the
Severance Period, plus (b) an amount equal to any Non-Elective Contributions
that the Participant forfeits as a result of not being fully vested in any such
benefits upon his or her termination of employment, based upon the value of the
Participant’s account as of the most recent valuation date before the date of
the Qualified Termination of Employment, provided that this benefit shall be
payable from the general assets of the Company;

(iv)
Neenah Paper Pension Plan. An amount will be paid to a Tier 1 or Tier 2
Participant, in the case of such a Participant who participates in the Neenah
Paper Pension Plan, in addition to any benefits received under the Neenah Paper
Supplemental Pension Plan (or any successor or additional plans) (the
“Supplemental Plan”) and the Neenah Paper Pension Plan (or any successor or
additional plans) (the “Pension Plan”), equal to the excess of (a) the benefits
under the Pension Plan and the Supplemental Plan determined as if the
Participant had remained employed by the Company for the Severance Period
(including credit for age, benefit service, and vesting service) and earned as
compensation the amount set forth in Section 5.1(B)(i) ratably over the
Severance Period, minus (b) the benefits to which the Participant actually is
entitled under the Pension Plan and the Supplemental Plan; provided that this
benefit shall be equal to the actuarial present value of a straight life annuity
without the level income option using the interest rate and factors applicable
under the Pension Plan as of the date of payment; and provided further that this
benefit shall be payable from the general assets of the Company;

(v)
Medical and Dental Benefits. An amount will be paid to a Tier 1 or Tier 2
Participant in an amount equal to the amount of the monthly premiums that the
Participant would be required to pay, if he or she elected “COBRA” continuation
coverage under the medical and dental plans of the Company in which the
Participant was participating immediately before the Qualified Termination of
Employment, based upon the premium rates in effect as of the date of the
Qualified Termination of Employment, times twenty-four (24). In addition, the
Participant shall receive a cash payment for his or her accrued retiree medical
credits (with no additional age or service provided and no additional enhanced
access to retiree medical), if any, equal to one dollar ($1) multiplied by the
number of his or her accrued retiree medical credits; and


5.2
Accelerated Vesting    . If a Participant experiences a Qualified Termination of
Employment occurring within two (2) years following a Change of Control, the
Participant will be fully vested in the Participant’s account under the Neenah
Paper Deferred Compensation Plan and in any awards under the Equity Plan:
provided, however, that this accelerated vesting will not change the time or
form of payment to the extent a benefit or award is subject to Code Section
409A.


5.3
Outplacement Services. Upon experiencing a Qualified Termination of Employment
the Participant shall be entitled to reimbursement for expenses of professional
outplacement services as follows:

(A)
A Participant who experiences a Qualified Termination of Employment that does
not occur within two (2) years following a Change in Control and:

(i)
who is a Tier 1 Participant will be entitled to reimbursement during the
Severance Period for an amount not to exceed $50,000, by an outplacement service
provider selected by the Company; or

(ii)
who is a Tier 2 or Tier 3 Participant will be entitled to reimbursement during
the six (6) month period following the Qualified Termination of Employment for
an amount not to exceed $10,000, by an outplacement service provider selected by
the Company.

(B)
A Participant who experiences a Qualified Termination of Employment within two
(2) years following a Change of Control and:

(i)
who is a Tier 1 or Tier 2 Participant will be entitled to reimbursement during
the Severance Period for an amount not to exceed $50,000, by an outplacement
service provider selected by the Company; or

(ii)
who is a Tier 3 Participant will be entitled to reimbursement during the six (6)
month period following the Qualified Termination of Services for an amount not
to exceed $10,000, by an outplacement service provider selected by the Company;
or

To be eligible for reimbursement, any such expense must be submitted no more
than ninety (90) days after it is incurred and will be reimbursed within ninety
(90) days after it has been submitted.
5.4
Exemption from and Compliance with Code Section 409A. The Company intends that
the payments and benefits provided under the Plan are to be exempt from the
rules of Code Section 409A, including, but not limited to by reason of (a) in
the case of payments described in Section 5.1, the exception for short term
deferrals as defined in Treas. Reg. Section 1.409A-1(b)(4) or (b) in the case of
reimbursements described in Section 5.3, the exemption relating to
reimbursements and certain other separation payments described in Treas. Reg.
Section 1.409A-1(b)(9)(v)(A). To the extent, however, that any payment or
benefit is determined not to qualify for an applicable exception from the rules
of Code Section 409A, the Plan shall be interpreted in a manner consistent with
the rules of Code Section 409A.

Notwithstanding any other provision in this Plan to the contrary, if any payment
or benefit under the Plan constitutes non-exempt “deferred compensation” within
the meaning of Code Section 409A, such payment, if due under the terms of the
Plan, shall be paid on the sixtieth (60th) day following the Qualified
Termination of Employment; provided, however, that if a Participant is
considered a “specified employee” of the Company for purposes of Code Section
409A on the date of a Qualified Termination of Employment, any such payment or
benefit that is otherwise due to the Participant as a result of such
Participant’s “separation from service” within the meaning of Code Section 409A
during the six-month period immediately following such “separation from service”
shall be accumulated and paid to the Participant on the first day of the seventh
month following such “separation from service” (“Delayed Payment Date”) to the
extent necessary for the Participant to avoid adverse tax consequences or
additional taxes under Code Section 409A, provided that if the Participant dies
prior to the payment of such amounts, such amounts shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 10 days following the date of Participant’s death.



ARTICLE VI

CERTAIN REDUCTION OF PAYMENTS BY THE COMPANY

6.1
Determination of Need for Reduction. Notwithstanding anything in this Plan or
any Participation Agreement to the contrary, in the event that the Accounting
Firm shall have determined that any Payment to a Participant would be subject to
the Excise Tax, then the Accounting Firm shall determine whether there is a
Reduced Amount, and if so, the amount of the necessary reduction of the
Participant’s Separation Payments to meet the definition of a Reduced Amount.
All fees payable to the Accounting Firm with respect to this Section shall be
paid solely by the Company.


6.2
Reduced Payments.

(A)
Notice of Reduced Payments and Reductions. If the Accounting Firm determines
that there is a Reduced Amount under 6.1, the Company shall promptly give the
Participant notice to that effect and a copy of the detailed calculation
thereof. The amount of the Separation Payment payable under Section 5.1 will
then be reduced so that the aggregate Separation Payments equal the Reduced
Amount. In the event that the Separation Payments have to be reduced to a
Reduced Amount, the portions of the Separation Payments that would be paid
latest in time will be reduced first and if multiple portions of the Separation
Payments to be reduced would be paid at the same time, any non-cash payments
will be reduced before any cash payments, and any remaining cash payments will
be reduced pro-rata.

(B)
Binding Determinations by Accounting Firm. All determinations made by the
Accounting Firm under this Section shall be binding upon the Company and the
Participant and shall be made within sixty (60) days of a termination of
employment of the Participant.

(C)
Timing of Payment. As promptly as practicable following such determination of
the Reduced Amount, the Company shall pay to or distribute for the benefit of
the Participant such Separation Payments as are then due to the Participant
under this Plan; provided that such payment or distribution shall be made no
later than the sixtieth (60th) day following the Qualified Termination of
Employment.

(D)
Overpayments and Underpayments. While it is the intention of the Company to
reduce the amounts payable or distributable to a Participant hereunder only if
the aggregate Net After Tax Receipts to the Participant would thereby be
increased, as a result of the uncertainty in the application of Code Section
4999 at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of a Participant pursuant to this Plan which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of a
Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder.

(E)
Overpayment. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant which the
Accounting Firm believes has a high probability of success, any such benefit of
a Participant shall be treated for all purposes as a loan to the Participant
which the Participant shall repay to the Company together with interest at the
applicable federal rate provided for in Code Section 7872(f)(2); provided,
however, that no such loan shall be deemed to have been made and no amount shall
be payable by a Participant to the Company if and to the extent (i) such deemed
loan and payment would not either reduce the amount on which the Participant is
subject to tax under Code Sections 1 and 4999 or otherwise or generate a refund
of such taxes, or (ii) such deemed loan would violate any applicable laws or
regulations.

(F)
Underpayment. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid by the Company, within sixty (60)
days following such determination by the Accounting Firm, to or for the benefit
of the Participant together with interest at the applicable federal rate
provided for in Code Section 7872(f)(2).


ARTICLE VII

RELEASE AND RESTRICTIVE COVENANTS
Any and all payments and other benefits provided under this Plan are contingent
upon, and shall not become payable until, the Participant executes (and does not
timely revoke within any applicable revocation period) prior to the time any
payments are to be made, an agreement providing for a general release of all
claims against the Company, as well as noncompete, nondisclosure,
nonsolicitation of customers and employers and nondisparagement provisions upon
his or her termination of employment.

ARTICLE VIII

OTHER TERMS AND CONDITIONS
The Participation Agreement to be entered into pursuant to this Plan shall
contain such other terms, provisions and conditions not inconsistent with this
Plan as shall be determined by the Board. Where appearing in this Plan or the
Participation Agreement, the masculine shall include the feminine and the plural
shall include the singular, unless the context clearly indicates otherwise.
The Company makes no guarantee of any tax consequences of any payment or benefit
under the Plan. Each Participant is responsible for his own tax consequences.

ARTICLE IX

NONASSIGNABILITY
Each Participant’s rights under this Plan shall be nontransferable except by
will or by the laws of descent and distribution.

ARTICLE X

UNFUNDED PLAN
The Plan shall be unfunded and all costs of the Plan shall be paid from the
Company’s general assets. Neither the Company nor the Board shall be required to
segregate any assets that may at any time be represented by benefits under the
Plan. Neither the Company nor the Board shall be deemed to be a trustee of any
amounts to be paid under the Plan. Any liability of the Company to any
Participant with respect to any benefit shall be based solely upon any
contractual obligations created by the Plan and the Participation Agreement; no
such obligation shall be deemed to be secured by any pledge or any encumbrance
on any property of the Company.

ARTICLE XI

MITIGATION AND SETTLEMENT OF CLAIMS

11.1
No Duty to Mitigate. In no event shall any Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not the Participant obtains other
employment.

11.2
Mandatory Arbitration. Notwithstanding anything contained in the Plan to the
contrary, any controversy or claim arising out of or relating to this Plan shall
be settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in Atlanta, Georgia. Judgment upon
the award rendered by the arbitrator may be entered only in the State Court of
Fulton County or the federal court for the Northern District of Georgia. This
Plan is construed under, to the extent not preempted by Federal law, enforced in
accordance with and governed by, the laws of the State of Georgia.


11.3
Full Settlement. In the event that a Participant contests the Company’s
interpretation of any provision of this Plan or the value of any Payment
hereunder, and such Participant prevails through arbitration proceedings on at
least a major point or significant portion of such contest, the Company agrees
to reimburse the Participant, to the full extent permitted by law, all legal
fees reasonably incurred by the Participant in such contest, up to a maximum of
$50,000. Any amount payable under this Section 11.3 will be paid by the
fifteenth (15th) day of the third month following the month of the delivery of
the decision of the arbitrator finding in favor of the Participant, but only if
the Participant provides evidence of such expenses incurred by Participant,
which may be in the form, among other things, of a canceled check or receipt,
within twenty (20) days following the entry of such decision.


ARTICLE XII

TERMINATION AND AMENDMENT OF THIS PLAN
The Board shall have power at any time, in its discretion, to amend or terminate
this Plan, in whole or in part and the Plan Administrative Committee shall also
have the power to amend the Plan, except in a manner that would materially
affect the cost to the Company, the contributions made by the Company, or the
eligibility provisions of Plan, or that would determine compensation of a
Section 16 Officer; except that no amendment or termination shall impair or
abridge the obligations of the Company under any Participation Agreements
previously entered into pursuant to this Plan except as expressly permitted by
the terms of such Participation Agreements.

ARTICLE XIII

SUCCESSORS
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to assume expressly and agree to perform this Plan and
the Participation Agreements in the same manner and to the same extent that the
Company would be required to perform them if no such succession had taken place.

ARTICLE XIV

CLAIMS PROCEDURES

14.1
Claims Procedure. A Participant may file a written claim with the Company if the
Participant believes he or she did not receive all benefits to which he or she
is entitled under the Plan. The written claim must be filed within sixty (60)
days of the Participant’s Qualified Termination. In the event that a claim is
denied, the Company shall provide to the claimant written notice of the denial
within ninety (90) days after the Company receives the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
In no event shall the extension exceed a period of ninety (90) days from the end
of such initial period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Company
expects to render the final decision, the standards on which entitlement to
benefits are based, the unresolved issues that prevent a decision on the claim
and the additional information needed to resolve those issues.


14.2
Notice of Denial. If an Participant is denied a claim for benefits under the
Plan, the Company shall provide to such claimant written notice of the denial
which shall set forth:

(A)
the specific reasons for the denial;

(B)
specific references to the pertinent provisions of the Plan on which the denial
is based;

(C)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(D)
an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures.


14.3
Right to Review. After receiving written notice of the denial of a claim, a
claimant or his or her representative shall be entitled to:

(A)
request a full and fair review of the denial of the claim by written application
to the Company;

(B)
request, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim;

(C)
submit written comments, documents, records, and other information relating to
the denied claim to the Company; and

(D)
a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.


14.4
Application for Review. If a claimant wishes a review of the decision denying
his or her claim to benefits under the Plan, he or she must submit the written
application to the Company within sixty (60) days after receiving written notice
of the denial.


14.5
Hearing. Upon receiving such written application for review, the Company may
schedule a hearing for purposes of reviewing the claimant’s claim, which hearing
shall take place not more than thirty (30) days from the date on which the
Company received such written application for review.


14.6
Notice of Hearing. At least ten (10) days prior to the scheduled hearing, the
claimant and his or her representative designated in writing by him or her, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing. The claimant or his or her representative, if any, may request that the
hearing be rescheduled, for his or her convenience, on another reasonable date
or at another reasonable time or place.


14.7
Counsel. All claimants requesting a review of the decision denying their claim
for benefits may employ counsel for purposes of the hearing.


14.8
Decision on Review. No later than sixty (60) days following the receipt of the
written application for review, the Company shall submit its decision on the
review in writing to the claimant involved and to his or her representative, if
any, unless the Company determines that special circumstances (such as the need
to hold a hearing) require an extension of time, to a day no later than one
hundred twenty (120) days after the date of receipt of the written application
for review. If the Company determines that the extension of time is required,
the Company shall furnish to the claimant written notice of the extension before
the expiration of the initial sixty (60) day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Company expects to render its decision on review. In the case of a
decision adverse to the claimant, the Company shall provide to the claimant
written notice of the denial which shall include:

(A)
the specific reasons for the decision;

(B)
specific references to the pertinent provisions of the Plan on which the
decision is based;

(C)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(D)
an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
pursue his claim under binding arbitration as required by Section 11.2.


14.9
Filing a Claim. No claim may be filed in a state or federal court regarding a
denial of a claim for benefits under the Plan until the Participant has
exhausted the administrative review procedures under the Plan as set forth in
this Article XIV.


ARTICLE XV

ERISA RIGHTS    
Participants in the Plan are entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA provides
that all Plan participants shall be entitled to:
Receive Information About Your Plan and Benefits
•
Examine, without charge, at the office of the Plan Administrator and at other
specific locations such as worksites and union halls, all documents governing
the Plan, and a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U. S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, and copies of the latest annual report
(Form 5500 Series) and updated summary plan description. The Plan Administrator
may request a reasonable charge for the copies.

•
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Action by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the employer, a union, or any other person, may fire a participant or
otherwise discriminate against a participant in any way to prevent that
participant from obtaining a pension benefit or exercising your rights under
ERISA.
Enforce Your Rights
If a claim for a benefit is denied or ignored, in whole or in part, the
participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps the participant can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan and do not receive them within 30 days, you may file
suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court (although you may be required to complete the Plan’s appeals
process or submit your claim to arbitration before a court will hear your
claim). If it should happen that Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, you may institute an arbitration proceeding.
The arbitrator will decide who should pay court costs and legal fees. If you are
successful, the arbitrator may order the person you have sued to pay these costs
and fees. If you lose, the arbitrator may order you to pay these costs and fees;
for example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

ARTICLE XVI

MISCELLANEOUS    
16.1
General Plan Information.

(A)
Name, address and telephone number of Plan Sponsor (the Company):

Neenah Paper, Inc.
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005
(B)
Employer identification number of Plan Sponsor: 20-1308307

(C)
Plan number assigned to the Plan: 513

(D)
Type of plan: Welfare benefit severance plan.

(E)
Form of Plan Administration: Self-administered by the Plan Sponsor.

(F)
Name, address and telephone number of the Plan Administrator:

Neenah Paper, Inc.
Plan Administrative Committee
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005
(G)
Service of legal process may be made on the Plan Sponsor’s General Counsel at:

Neenah Paper, Inc.
Attn: General Counsel
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005


(H)
Service of legal process may also be made upon the Plan Administrator.

(I)
Funding Medium: Benefits under the Plan are paid from the general assets of the
Employer.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.
NEENAH PAPER, INC.



Name:    John P. O’Donnell
Title:    President and Chief Executive Officer
Date:    __________ __, 2017









EXECUTIVE SEVERANCE PLAN (2017)    Page 4

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
NEENAH EXECUTIVE SEVERANCE PLAN


PARTICIPANTS




Tier 1
Tier 2
Tier 3
John P. O’Donnell
( names redacted)
(names redacted)
Bonnie C. Lind
 
 
Steven S. Heinrichs
 
 
Julie A. Schertell
 
 
James R. Piedmonte
 
 
Byron J. Racki
 
 
Matthew L. Duncan
 
 
 
 
 







Approved by:                     
John P. O’Donnell
President and Chief Executive Officer


Dated: __________, 2017













EXHIBIT B


NEENAH EXECUTIVE SEVERANCE PLAN


FORM OF PARTICIPATION AGREEMENT




EXECUTIVE SEVERANCE PLAN (2017)    EXHIBITS - Page 5
6363709.10

--------------------------------------------------------------------------------





I hereby agree to become a Participant in the Neenah Executive Severance Plan
(the “Plan”), effective as of ____________, 20__. I acknowledge that I have
received a copy of the Plan document.
As part of my participation in the Plan and in consideration for the benefits
that I may become entitled to thereunder, I hereby agree that I will not
voluntarily terminate my employment with Neenah Paper, Inc. and its Affiliates
(the “Company”) during any period of a threatened Change of Control of the
Company.
If I should voluntarily terminate my employment with the Company for any reason
at any time (other than for “Good Reason” following a “Change of Control”, as
those terms are defined in the Plan), I hereby acknowledge and agree that I will
immediately cease participation in the Plan and shall not be eligible for any
payments or benefits under the Plan.
I understand that any controversy or claim arising out of or relating to the
Plan is required to be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in Atlanta,
Georgia and that judgment upon the award rendered by the arbitrator may be
entered only in the State Court of Fulton County or the federal court for the
Northern District of Georgia. I hereby waive my right to file suit under the
Employee Retirement Income Security Act of 1974, as amended, in the event of any
such controversy or claim.


________________________________________
Signature of Participant


Name of Participant: _______________________


Title: ___________________________________
                    
Date: ___________________________________


                






EXECUTIVE SEVERANCE PLAN (2017)    EXHIBITS - Page 6
6363709.10